Citation Nr: 1227833	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  11-15 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2010 determination of the VA Regional Office (RO) in Manila, the Republic of the Philippines that denied the appellant's claim of a one-time payment from the Filipino Veterans Equity Compensation Fund. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (2012). 38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.


CONCLUSION OF LAW

The appellant does not have the requisite service to entitle him to a payment from the Filipino Veterans Equity Compensation Fund. 38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. § 3.203 (2012); Pub. L. No. 111-5, § 1002, 123 Stat.115, 200-202 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt. See Military Order of July 26, 1941, 6 Fed.Reg.3825 (Aug. 1, 1941).  Veterans of the United States Armed Forces have the same entitlement to monetary benefits in the Philippines that they would have in the United States, with certain exceptions.  However, current law provides that the service of certain Filipino veterans does not entitle them to receive benefits administered by VA. 38 U.S.C.A. § 107 (West 2002).  

On February 17, 2009, the President of the United States signed the American Recovery and Reinvestment Act, intended for "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization." See Pub. L. No. 111-5, 123 Stat. 115 (2009).  The legislation included a provision for the creation of the Filipino Veterans Equity Compensation Fund providing for one-time payments to "eligible persons" of $9,000 for non-United States citizens, or $15,000 for United States citizens. Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009). 

An "eligible person" is defined as any person who served before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including, among others, organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable. Pub. L. No. 111-5, § 1002(d), 123 Stat.115, 200-202 (2009). 

The Act further directs the Secretary to "administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code and other provisions of law, and apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section." Id.

The Secretary is authorized by statute to prescribe "regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits" under the laws administered by VA." 38 U.S.C.A. § 501 (a) (1) (West 2002).  Pursuant to that authority, the Secretary has prescribed regulatory provisions governing the evidentiary requirements for establishing the requisite service for VA benefits purposes. 

That regulation provides that for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a) (2011).

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for ninety days for a line of duty disability. 38 C.F.R. § 3.203(b) (2012).  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, the VA shall request verification of service from the service department. 38 C.F.R. § § 3.203(c) (2012).

The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces. Duro v. Derwinski, 2 Vet.App. 530, 532 (1992); Dacoron v. Brown, 4 Vet.App. 115 (1993); Venturella v. Gober, 10 Vet.App. 340 (1997).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has reached the same conclusion. See e.g. Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997) (noting that "[b]ecause the United States Department of the Army refused to certify [the claimant's] alleged service in the Philippine Army, VA properly refused to consider his claim for veterans' benefits based on that service."). 

In February 2009, the appellant submitted an application for a one-time payment from the Filipino Veterans Equity Compensation Fund.  He reported that he served in the Commonwealth Army with Unit 6 2nd Battalion, 106th Infantry 105 DIY from December 1941 to June 1945. 

The Board has considered the following evidence and documentation in support of the appellant's claim that include the following:

The appellant's statements.
Philippine Veterans Affairs Office stock issuance information.
The appellant's Certificate of United States naturalization.
Lay statements from Filipino affiants.
Affidavit for Philippine Army Personnel
Certification from the General Headquarters of the Armed Forces of the
   Philippine Office of the Adjutant General.

Prior to receipt of the claim in February 2009, the RO had already contacted the service department and requested verification of the appellant's reported military service.  In a response received in August 2009, the National Personnel Records Center (NPRC) responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  

In January 2010, the RO denied the appellant's claim on the basis that the service department certified that he did not have the requisite military service to establish eligibility for Filipino Veterans Equity Compensation

The appellant appealed the RO's determination.  In support of his appeal, the appellant submitted duplicate documentation, including affidavits and copies of Philippine Army documents listed above. 

Thereafter, the RO once again contacted the service department and requested re-verification of the appellant's reported military service.  The National Personnel Records Center responded in January 2012 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.

The Board has carefully considered the documentation submitted by the appellant but finds that they fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  The documents submitted by the appellant were not issued by the United States service department, nor do they contain the necessary information to establish entitlement to the benefit sought.  As such, these documents may not be accepted as verification of service for determining eligibility for benefits administered by the Secretary of VA, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  In this regard, the National Personal Records Center has twice certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The Board is bound by this certification. See e.g. Capellan v. Peake, 539 F.3d at 1376 (noting that "if the United States service department refuses to verify the applicant's claimed service, the applicant's only recourse lies within the relevant service department, not the VA").  

As the service department has certified that the appellant did not have the requisite service to qualify him for payment from the Filipino Veterans Equity Compensation Fund, the appeal is denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement. Sabonis v. Brown, 6 Vet.App. 426 (1994).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist claimants in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

In some cases, however, the VCAA does not have to be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet.App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

The appellant's claim is such a case.  As discussed, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits and qualifying service under the Filipino Veterans Equity Compensation Fund.  The VCAA is therefore inapplicable and need not be considered in this case. See Mason v. Principi, 16 Vet.App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).  

To the extent that VCAA is applicable, there has been compliance.  The VA has attempted to verify service.  In addition, the Veteran has demonstrated that he knows that he could submit evidence since he did submit evidence. 


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


